Order entered November 10,2015




                                             In The
                                    Ql:ourt of ~peals
                          .1'iftb Jlistdtt of t!texas at )Ballas
                                     No. 05-14-00446-CV

  ORYON TECHNOLOGIES, INC. AND ORYON TECHNOLOGIES, LLC, Appellants

                                               v.
                             M. RICHARD MARCUS, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-01252

                                           ORDER
                           Before Justices Lang, Evans and Whitehill


       By order dated April 14, 2014, the Court ordered the trial court's April 10, 2014 "Order

on Motion for Temporary and Permanent Sealing of Court Records" STAYED pending this

Court's resolution of appellants' appeal. On May 7, 2014, the Court was advised that appellants

had filed bankruptcy petitions in the United States Bankruptcy Court for the Northern District of

Texas. We abated the appeal and administratively closed the case. By order dated September 23,

2015 we reinstated the appeal following notification that the bankruptcy court had dismissed the

bankruptcy cases filed by each appellant. By our opinion of this date, we have ordered the



                                                                           RECEIVED IN
                                                                       SOURT Of ,!\PPEALS, 5th DISI

                                                                            o~~c 3o zo1s
                                                                              USA MATZ
                                                                        CLERK, 5th DISTRICT
appeal dismissed. Accordingly, we VACATE our order dated April 14, 2014 and LIFT the stay

imposed by our order. We DENY as moot appellee's Motion to Reconsider our order.


                                                Is/    DAVID EVANS
                                                       JUSTICE
Dismissed and Opinion Filed November 10, 2015.




                                                                 In The
                                              C!tnurt nf 1\pp.eaLs
                                   1J1ift1J llistri.ct nf oJ.exas at llallas
                                                       No. 05-14-00446-CV

   ORYON TECHNOLOGIES, INC. AND ORYON TECHNOLOGIES, LLC, Appellants
                                                                     v.
                                           M. RICHARD MARCUS, Appellee

                                On Appeal from the 193rd Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. DC-14-01252

                                          MEMORANDUM OPINION
                                       Before Justices Lang, Evans, and Whitehill
                                               Opinion by Justice Evans
          This is an appeal of a temporary and permanent sealing order signed April 10, 2014. 1 On

September 23, 2015, we granted the motion to withdraw filed by appellants' counsel of record.

Because appellants are corporations, we advised appellants that they could only appear before

this Court through an attorney. See Kunstop/ast of Am., Inc. v. Formosa Plastics Corp., 937
S.W.2d 455, 456 (Tex. 1996); Simmons, Jannace & Stagg, L.L.P. v. Buzbee Law Firm, 324
S.W.3d 833, 833 (Tex. App.-Houston [14th Dist.] 2010, no pet.). We ordered appellants to file

within thirty days of the date of the order, the name, State Bar number, mailing address, email

address, and telephone number of new counsel. We advised appellants that failure to provide the

required information within the time specified would result in the dismissal ofthe appeal without

      1
       0n May 7, 2014, the Court was advised that appellants had filed bankruptcy petitions in the United States Bankruptcy Court for the
Northern District of Texas. We abated the appeal and administratively closed the case. By order dated September 23,2015 we reinstated the case
following notification that the bankruptcy court had dismissed the bankruptcy cases filed by each appellant.
 further notice. To date we have received no response from either appellant_Z Accordingly, we

 dismiss the appeal. TEX. R. APP. P. 42.3(b), (c).




                                                                             /David W. Evans/
                                                                             DAVID EVANS
 140446F.POS                                                                 JUSTICE




     2
       Notice of the Court's order was sent to the domestic address on file with the Court for appellants as well as to two foreign addresses
provided by appellants' counsel in their motion to withdraw as counsel of record. The copy of the order mailed to the domestic address on file
with the Court was returned as undeliverable. The Court attempted to contact appellants at the telephone number provided to the Court, but the
telephone number was invalid. Appellants have failed in their "continuing duty to keep the court and parties apprised of their correct and current
address" so that the Court may comply with its duty to send notification to the parties in the case. Mitchell v. Mitchell, No. Il-l 0-00 188-CV,
2011 WL 2112759, at *1 (Tex. App.-Eastland May 27,2011, no pet.); see also TEX. R. APP. P 6.3




                                                                      -2-
                                                                                                           ~·~!l -·TI~=>~;t;~~~~;
QTourt of .App.eala
                                                                         {),]!\ LiL~t~~ ·;;. :?':5{~                                                                                 ~tsPOs~
Ittftq 1.Eltatrtrt of ID.exaa at 13allaa                                                                                                                                       4-                       Ql""
George L. Allen Sr. Courts Building                                      .L~;·         ih;!f)\/ '115
                                                                                                                                                                          /~          r~ *'*:::.f.-
600 Commerce Street, Suite 200
Dallas, 1exas 75202
                                                                         ~-::; 1'-·1   J2.    ~-                                                                         5-           ·~~-
                                                                                                                                                                                       ~l>lliW PITNEY BOWES

                                                                                                                                                                                       ,~   'l 7
                                                                                                                                                                                        •L I"+
                                                                                                                                                                                                   ll
                                                                                                                                                                                                        $ 000.70 5




                                                      CASE: 05-14-00446-CV
                                                      ORYON
                                                      4251 KE           •;: >~I~                       ·., f:-   '"""'-
                                                                                                           =·· ·.;_;

                                                      AD DISC
                                                                                                   ~::T~RrJ                    -~o          s_                       :·~, ~~   :.·
                                                                                                                          \:.~:-:..~H-.-

                                                                                                   UNAB~_-E                    "7"'()       r:\)~;:-~Aj~L.:
                                                 7 50 01. @4 2 3        "' ......
                                                                        ::. ,-            75202663:L50                                          J.~·   '"':! ""'t
                                                                                                                                                       ..:   .£                 -· f)'~- ·~j
                                           '7 ..- ~·-·;4ai-:;l-::.~
                                                   - - -!' -- ~ - ~ ~                  !j ~l I I! d~ ~ !d 1; JiH; ~L ~,                 9   ~    ' ;    ~ !l        ·: